Title: Thomas Jefferson to Thomas Gimbrede, 7 March 1809
From: Jefferson, Thomas
To: Gimbrede, Thomas


           Washington Mar. 7. 09.
           Th: Jefferson presents his compliments to mr Gimbrede and his thanks for the very elegant Cameo he has been so kind as to send him. he considers it as a flattering mark of the indulgence with which mr Gimbrede has been so good as to contemplate his public conduct, and it adds to the consolation he recieves from the testimony of the worthy that the purity of his intentions, at least, has atoned for whatever of error he may have involuntarily committed. he salutes mr Gambrede with thankfulness & respect.
        